f.o. Box iz&tj GP±Ti>l smizw
                                         WWfa
                                                ED
                                     JUL 3 2 2315


 pear fhn fai fasbjCtcrK
        t     >   f* I   1   Jli

                                   haS 4/rmdi



t*t£ 0+ ruled   Qu/ftrfCriMiml Affeili ofbii
  lines febecbr fiffvlla^                   (Cfc a,




               rV* -/cAr^^^er "'-fy;.,JtsA/m^y^^QV^ed orfarfi&ptfedJv cr//r\///$ CqSe/A/^Lm

*Ch'*i(Jci4ry r^ocsr/w^ 'pfif/y ^/^ew
jocjiveqll firtiii -frfr imlj S^ )iLmsf a(St> -fry fD sin^j^ ^
^dc^devce sf jh£ fiiJ/'/ca^ a frjA /eve/. kwon/S/t^ CCf.

v.}t imh DiSirid-. C^^ri^tMr Gnr^^rv M^/p T^tT, P*ft&
\6htcfer fV\/i.cieA d^-f^ci/i^i ty rursU^ ^°'fo&^'&f *>>'M •
fa^j/olt&l^*? C^ityejf^h^^^Jr^fntmS^^ StiS4rsD.A°eect
faIJ^^fj 4&eS$ed fi/L4/\sh^er/i •0f3J>\{WrS $S a /t^/tW/; J
      fa/ion/. Ih(? Owrt erf Gi&iml fiflpeq/J green/ Cp/W/S&W*,


                                                             *&




b/MMlrf^0*1 ofjad^cecl l/oidJiiK3J

S*$qU b, Reed .Pt^di'M jkdjZ M/ 7W^ Juc(ltl'q/IStAl^'c
"Co«rf,rite-fed. ^i/^Wr^5^W/« ***?£ 2? /




                                             'lutnt 7cr^l
          "eed/^3.
                j   i
                                             at- '(bur+&r



Girt' # ^ ^ ^r ^ ' «"->«/ -^
                                MX -tiled WmUwifa



                                          'Clerk's feM
                                                   76.
   ptiifkne^f- ^f Ittivr/Veif ~ %wt^Zd^uridu^fcokid toU rcdycSJf/dk



alio mMdcd'^
                                  'J




%Ti*) a, l67ifi 1Hm d^ dx«j> &dirff*j'id&trMecft>r)c^M^c£ Wihe lypyipj rf
^hidd1^Wv^ *^*wm id
                                              7
%,a rfolMrt ajury q>pelM- KefiecfruAS
dueled oJfesis&o* M 3i+ P&*y& weshu-fawM'tiA CX,t vy ^
 ?Md l,,z q\
 h°'d£diAMZ^ do*bf iMt -Hit irhl% judjS /^trfy
 J^dlE Tdsf. (hyenas Ckic-eMce Ullfc&A
 incase c+J ^ - ^ ^            ?m&$4
 ty^.ijlJr u>h,' "The. 'ludldaryMSi-^^/y q-U^rt

 rw-* ' 'a r-,[g_ (~>(d


                1'-       •)/rf^:'r.JMfM    c*$e..4\*.
  7ddds %>M& ^ZdeddMcaSt Is r^oi^
Wy7 *•"***/^^h^oA/t£^h^cf4                                            ^f*&£-3#w                                               (jsd?om)
(5)                                                                             i
                                                                                                           - •:tT*iiw^wt'g(i» jih.i.ji«^-F.^urtiw^""«K-yjf- 'L^VJ.> 'yi''
             "^mmmmmmmmr                                                                 «e,;    l "rl/f
    f    if


im
   #
                  NO.      96CR11B6_                                                      STSATE OF TEXAS VS. .OAjifi? RKflECTQR
000.00
                  JURY FEE
•$»••<    •
                                                                      0.00 RECORDS MGT FEE .                             10.00   CRT HSE SEC FEE     -        3.00
                  APPOINTED ATTY
m                 VIDEO                                               0.00
m-                                                                                   GRAND TOTAL                      1,126.50

                                                                         5TH OF November, 1996                            the Court,    after due consideration,
If                        However, on the
                  is of the opinion and so finds that the ends of justice, and the best interest of the
                  p"folic i:id lh" Defendant will be subserved if the imposition of the sentence in this cause
                  be suspended*and the Defendant is placed on community supervision under the direction of
                  this'Court.

                          It is            therefore                     ORDERED by the Court that the imposition of the sentence of
                  confinement                  '               'in this cause is hereby suspended, and the Defendant is placed on
                  corui ' supervision
                  community           rnt. .5c YRS
                                . . „ for      vp«?                                              __              __        -subject
                                                                                                                            / """J^ to       the   conditions    of
                  supervision imposed by the Court and served on the Defendant.
                        The Court thereupon fully advised the defendant as to the law regarding the filing of
                  Motions for New Trial, Motions in Arrest of Judgment, and Notice of Appeal.




                                   i 7 -        i

                                   ;J.i '-••' :.I
                                 -i,..,;. ...


                                    V"-.




                                                                ... , -r ' t



                                                                             Yl';''.-f-




                  SIGNED'and EMTERED-of_.Rec.ard -this                                          :• \.j
                                                                                             : .-*->- • '''"''' r'"'
                  Notice of Appeal: -.                         •               -
         ;i 'On              •                                                                                                                   »**s.




                     3n trje name anb brj tljc auttjoritu of




                                             OATH OF OFFICE




             I,      SUSAN D. REED                                      ;                    , do solemnly
         swear (or affirm), that I will faithfully execute the duties of the office of DISTRICT JUDGE,
         UJXTH DISTRICT OF THE'STATE OF TEXAS-                                   ;                         .
         ofthe State ofTexas, and will to the best ofmy ability preserve, protect, and defend the Constitu
         tion and laws of the United States and of this State; and 1furthermore solemnly swear (or affirm),
         that I have not directly nor indirectly paid, offered, or promised to pay, contributed, nor promised
         to contribute any money, or valuable thing, or promised any public office or employment, asa
         reward for the giving or withholding avote at the election at which 1was elected. So help me God.




                                                                                                                '• J&JSfeW.i
                                                                  SUSAN D. REED




         SWORN TO and Subscribed before me by                  SUSAN D.     REED
                                                                                                                • £&£*!
         on this /- day of M^H^^^I                         19ZL7
                                                                                                                . fee ••.&,•




                                                                  Notary Public, State of Texas
                                                                   UNITED STATES DISTRICT JUDGE
                                   (Seal)
                                                                  Notary Printed Name
                                                                                                                   Wi%
    •9                                                             WESTERN DISTRICT OF TEXAS
a                                                                 Commission Expiration Date

                                                                                                                    1^1
                            In the name and by the authority of

                                The State of Texas


                                    OATH                      .OFFICE ^C*
                                                                                       «CU(,,
                                                                                           •^>^s



                                                                                            do solemnly .iwcnr (or
                               SUSAN D.       REED..

      affirm), that I will faithfully execute the duties of the office of
                                                                                                          of   the
       DISTRICT JUDCK          144th- DISTRliUjClQURT
                                                                                                                      4«

      State of Texas, and will to the best of my ability preserve, protect, nnd defend the Comlllullon and
      laws of the United States and of this Stntc, so help mc God.


                                                                                                                         I

                                                                                                                     'J

                                                                                 W"y   •-.^ :
                                                                            AM D.      REED




                                                                                                           on this
      SWORN TO and Subscribed before me by.                   JfTYjCE-_MCCLA¥-
       2nd (iay of January        19 ,Q1 ...



                                                           (Infix fyiWcw
                                                          SLftjfnHtfc of Person AdtniWsicring Oath
                                                                                                                     «s
           ^^>,           -:-'C!.:6. McCLAr        '>
           rr-.-v.^'t1'     N',,ary Publ!c                Printcd    Name
                            Si.5 fo of Tews
                     Comm [ixp. Juno 27. 1992
                                                            __?_•_£                                                  4
                                                          Title




«#)                                             .'Tee Raverne Side
                                                Cot instructions
                                     -€
                                      ™> "H*
                                          r* •-                   iN1- tj^'¥idr,l
                                                                              •'X   r-"5


                              In the name and by the authority of
                                                                          ,?S5Rw*:to&'
                                The StateWFexas
                                                                 IS&r *#
                                                                 ''ir t
                                                                                                                           J
                                          OATH OF OFFICE
                                                                                                        -_& *" n
                                                                                                      JANS-6.19
                                                                                                      ••VijJOfyOOa-.'1 -




                  su'san d.    ri:i:d -
                                                                                                       -
                                                             Signature jofPerson,Administering Oatfri
                                f
                               Ji-ir     &*•'
                lt«4l                   k\r
                                 li_&S                 -
                               4&                                                    K-;'-( X;   0/    '\    ?*

                                                            - >*w5* **aHgp c's^f>
                                 ? 
                               I^S&ft
                                        '.V,
                                        i?..


                               •^SfF
                  €©Pt                 NO. 96-CR-1186-W1

                                                                       IN THE DISTRICT COURT
       EX PARTE:
                                                                       144th JUDICIAL DISTRICT
       JAMES REBECTOR,                         §

                    APPLICANT                   §
                                                                       BEXAR COUNTY, TEXAS


       TO THE HONORABLE JUDGE OF THE 144th JUDICIAL DISTRICT COURT:
            Now comes the State of Texas through its Criminal District Attorney, Susan D.
       Reed, and files this Response to the Applicant's petition for writ of habeas corpus.
                                                    I.


             The Applicant, James Rebector, has filed this petition for apost-conviction writ of
       habeas corpus pursuant to Article 11.07 §3(a), Tex. Code Crim. Proc. Ann. (Vernon
       Supp. 2000). The State files this mandatory answer pursuant to Art. 11.07 §3 (b), supra.
                                                    II.


              The Applicant was convicted of committing the offense of Possession Controlled
        Substance in cause Number 96-CR-l 186 and punishment was assessed at confinement for
        two (2) years. His petition for writ of habeas corpus was filed on September 8, 1999.
        The State was served by the District Clerk of Bexar County on September 15, 1999.
                                                     III.


               The State generally and specifically denies each and every allegation of fact made
         by the Applicant and demands strict proof of the same.
                                                         'i   ••'••.     •




                                                         .1
i!i)
                                         CilKCLUSIOH

            Wherefore, premises considered, the State would urge that the trial court enter an
      order recommending that relief be denied.
                                                     Respectfully submitted,

                                                     SUSAN D. REED
                                                     Criminal District Attorney
                                                     Bexar County, Texas


                                                      ^LH^___-^1^^h==
                                                      Edward F. Shaughnessy' I
                                                      Assistant Criminal District Attorney*
                                                      Bexar County, Texas
                                                      Bexar County Justice Center
                                                      300 Dolorosa
                                                       San Antonio, Texas 78205-3030
                                                       (210)335-2414
                                                       FAX NO. (210) 220-2436
                                                       State Bar No. 18134500

                                                       Attorneys for the State




\P"
                                 r.F.HTTFICAT~ OF SERVICE



             I, Edward F. Shaughnessy, Assistant Criminal District Attorney, Bexar County,
       Texas, certify that acopy of the foregoing response was mailed to Mr. James Rebector,
       #545213, Bexar County Adult Detention Center, 200 N. Comal, San Antonio, Texas
       78207, on this the   2 [ day of September 1999.



                                                     Edward F. Shaughnessy




lf1>
                                                  CAUSE NO. 1998-CR-3488-W3
                                                          . . "FILED     k
       4&X PARTE:                                       'BEXAR C0.°TFXAS »J THE DISTRICT COURT
            ?$ '\,             3
                JAMES REBECTOR
                 ' r'
                    t.   -
                             \ '
                              >S
                                                      /zOfli'MJtf -1 A H: 1-44™ JUDICIAL DISTRICT
                APPLICANT                                     • &EPUTY       BEXAR COUNTY, TEXAS
                                                        BY.



                                       STATE'S RESPONSE TO APPLICANT'S PETITION
                                                FOR WRIT OF HABEAS CORPUS

                TO THE HONORABLE JUDGE OF SAID COURT:

                             Comes, now, the State of Texas by and through its Criminal District Attorney.
                Susan D. Reed, and files this response to the Applicant's Petition for Writ of Habeas
                Corpus.

  t -^-^
           -x




                   ^r\ The Applicant James Rebector has filed this petition for a post-conviction writ of
                -habeas corpus pursuant to Article 11.07, § 3(a), Texas Code of Criminal Procedure
                "•     /      • '         '
                Annotated (VerpOn Supp. 2000). The State files this mandatory answer pursuant to
                Argigle 11.07 §3(b), supra.


                                                                 II.

                             The Applicant was convicted of committing the offensaof Possession w/intent to
                 deliver in Cause No. 1998-CR-3488-W3 and punishment was assessed at confinement
                for 35 years. His petition for a writ of habeas "corpus was filed on April 30, 2007, .The
                State was served by the District Clerk of Bexar County on May 4,2007.


                                                                 III.

                             The State generally and specifically denies each and every allegation of fact made
                by the Applicant and demands strict proof of same.




•$«?
f                         CERTIFICATE OF SERVICE



           I, Mary Beth Welsh, Assistant Criminal District Attorney, Bexar County, Texas,
    certify that a true and correct copy of the foregoing response was mailed to James
    Rebector, Ramsey I Unit, 1100 FM 655, Rosharon, Texas 77583, on this the 7th day of
    May 2007.




                                                 MARtJBETH WELSH

V
                                     CONCLUSION



            WHEREFORE, PREMISES CONSIDERED, the State would urge that the trial
      court ender an ORDER recommending the relief be denied.


                                                  Respectfully submitted,

                                                  SUSAN D. REED
                                                  Criminal District Attorney
                                                  Bexar County, Texas




                                                 J'L..
                                                 01       -rS
                                                          f^ ±      ,/j^S
                                                  MAR^ETH WELSH
                                                  Assistant Criminal District Attorney
                                                  Bexar County, Texas
                                                 Cadena-Reeves Justice Center
                                                 300 Dolorosa
                                                 San Antonio, Texas 78205-3030
                                                 SBN: 00785215
                                                 (210) 335-2782
                                                 (210) 335-2436-FAX

                                                 Attorneys for the State




$o)